        Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 1 of 23
                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

          JOHN DOE,
                           PLAINTIFF                       Civil Case No. 3:20-cv-00092-MPS

                   VS.

          UNIVERSITY OF CONNECTICUT, ET                    DATE: March 6, 2020
          AL.,
                    DEFENDANTS.


                        MEMORANDUM IN SUPPORT OF
            PETITION FOR REASONABLE ATTORNEY’S FEES AND COSTS

        In compliance with the Court’s Order of February 11, 2020 (Dk#30), as modified on

February 20, 2020 (Dk#34), Plaintiff John Doe respectfully submits this memorandum of law in

support of his petition for an award of reasonable attorney's fees and costs pursuant to 42 U.S.C.

§1988(b) and District of Connecticut L.R. 54(a).

  I.    INTRODUCTION

        Plaintiff’s counsel, Attorney Michael Thad Allen, represented John Doe in the above-

captioned case and in the underlying campus administrative proceedings, which began on or

around September 16, 2020. As set forth in Plaintiff’s First Amended Complaint, the University

of Connecticut (“UConn”) (acting through state actors named as co-Defendants) refused to

follow its own rules, refused to accord John Doe due process of law, and refused to abide by the

law of Title IX of the Education Amendments of 1972. This resulted in John Doe’s unfair

expulsion, commuted to a so-called “suspension” of two years, after which John Doe would be

required to reapply to UConn. (Dk#15.)

        Plaintiff’s lawsuit ended in settlement with a Consent Order (Dk#30), which the Court

entered following its Temporary Restraining Order. (Dk#18.) The Consent Order accomplished

substantial goals of Plaintiff’s litigation as set forth below, and entitles Plaintiff, as prevailing

party, to recover reasonable attorney fees and costs under 42 USC § 1988(b).
                                                    1
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 2 of 23



   A. The Unfair UConn Process for which John Doe Sought Counsel to Defend His Civil
      Right to Due Process, His Statutory Right to Be Free of Gender Discrimination and
      Bias, and His Contract Right to Have UConn Follow its Own Rules

       John Doe was accused of sexual misconduct on or around September 16, 2020 by

UConn, based on allegations of a fellow student Jane Roe. The underlying events giving rise to

that accusation have been set forth in Court papers in detail. John Doe has insisted, with

supporting evidence and witnesses, that his sexual encounter with Jane Roe was consensual.

       UConn used a “single investigator model” to investigate the allegation. One

administrator was set up as detective, prosecutor, judge, and jury to decide John Doe’s fate and

the future of his education. This single investigator was Defendant Brian Goepfrich.

       The unfairness of the proceedings quickly became evident. In violation of UConn’s own

policies, Goepfrich refused to accept statements from John Doe’s witnesses submitted in his own

defense, denied him access to the allegations against him, and did not provide notice of the

charges against him. And as presented to the Court in the telephonic hearing on Plaintiff’s

Emergency Motion for Temporary Restraining Order, UConn’s contract violations were

intertwined with evidence demonstrating Defendants’ bias and breach of due process. (See

Transcript of Telephonic Status Conference, January 23, 2020 at 11:1-12:4 (identifying UConn’s

breach of policy in denying Plaintiff the right to submit witness statements and its defense).)

       Defendant Goepfrich issued a report with findings and recommendation of sanctions

against John Doe on November 14, 2019 finding John Doe guilty of sexual assaulting Jane Roe

(the “Judgment”). In reaching his Judgment, Goepfrich had systematically eliminated

exculpatory evidence. Goepfrich also denied John Doe any opportunity to question adverse

witnesses and eliminated one witness entirely, whom John Doe had indicated had exculpatory




                                                 2
        Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 3 of 23



information. Goepfrich acted, in other words, not as an independent and unbiased investigator

but as an over-zealous prosecutor who bent the rules to gain a conviction.

       Goepfrich also found John Doe guilty of “endangering behavior.” John Doe never

received notice of this latter charge. It was especially surprising given that the events at issue

had occurred back on April 5/6, 2019. From that time until John Doe was ordered to leave

campus on December 16, 2019, UConn did nothing to separate John Doe from Jane Roe. Jane

Roe had gone about her business and education at UConn. At no time did UConn Institute any

“interim measures” by issuing, for example, no contact orders or rearranging the schedules of the

students involved to protect one from the other. There was no evidence that Jane Roe’s

educational activities had been interrupted or “endangered.” She simply continued her studies.

She and John Doe even worked in the same African American Cultural Center as work-study

students without incident. The only evidence of disruption occurred when Jane Roe incited her

friends to threaten John Doe and his friends. John Doe’s friends received messages like, “yall

niggas [sic.] … should beat his [John Doe’s] ass.” UConn did nothing to curb these threats.

       Once Goepfrich handed down his Judgment, it was subject only to a very narrow review

by a UConn Hearing Board. Under UConn’s policy, the Hearing Board is constrained to affirm

the Judgment of the single investigator on any “sufficient evidence” or “rational basis.” The

UConn Hearing Board sat, in other words, not to assess the evidence, but merely to confirm

Goepfrich’s prosecutorial Judgment on any possible ground, not on the “preponderance of

evidence,” but on the standard used to review the judgment of a jury verdict. See e.g. State v.

Bradley, 39 Conn. App. 82, 90-91, 663 A.2d 1100 (1995) (explaining standard for overturning

jury verdict limited to “the ground of insufficient evidence” and “whether the jury’s inferences

drawn [from the evidence] were so unreasonable as to be unjustifiable”).

                                                  3
        Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 4 of 23



       The unfairness characterizing Goepfrich’s prosecution of John Doe continued before the

UConn Hearing Board, which convened for the first-level appeal of the Judgment. At a hearing

on January 16, 2019, John Doe brought witnesses to testify about the following:

           Witness 1: prepared to testify that John Doe was not “falling down” drunk at the
           party of April 5, 2019, demonstrating Jane Roe’s lack of credibility.

           Witness 2: prepared to testify that John Doe was not “falling down” drunk at the
           party of April 5, 2019, demonstrating Jane Roe’s lack of credibility.

           KW: whom Goepfrich refused to interview, prepared to testify that he had
           witnessed Jane Roe’s sexual movements in the car as well as her solicitation of
           John Doe to come to her dorm.

           FW: prepared to testify that he had witnessed Jane Roe’s sexual movements in
           the car as well as her solicitation of John Doe to come to her dorm, evidence that
           Goepfrich had excluded from his judgment.

           JM: prepared to testify that he had witnessed Jane Roe solicit John Doe to come
           to her dorm and to give a timeline of Jane Roe’s apparent visit to JT’s dorm
           room door.

UConn’s hearing officers, Alisa Geller and John Armstrong, excluded all of John Doe’s

witnesses except JM. When John Doe objected, Hearing officer John Armstrong retorted that

there could be no objections because UConn’s campus court was not supposed be a legal

process.

       Shockingly, even at hearing on John Doe’s Motion for Temporary Restraining Order,

counsel for UConn maintained that John Doe’s witnesses were irrelevant. The Court pointed out

that the witnesses were relevant to the crucial issue of credibility:

           the issue at any hearing like this is the credibility of the two critical players, the
           complainant and the respondent. And so just focusing on her [Jane Roe] for a
           minute, her credibility was very much in issue. In my understanding is that she
           denied to the investigator that she had initiated sexual contact in the car. Am I
           right about that? … I mean it would have been appropriate for the investigator
           to ask her about that. Do you not agree?

(Transcript of Telephonic Status Conference (“Transcript”) at 15: 5-12; 16:6-7.)

                                                     4
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 5 of 23



       But UConn responded:

           [The] response to your question then, Your Honor, would be[:] the best evidence
           of her credibility was her own conflicting or contradictory statements. And any
           evidence that the other witnesses may have had of what occurred in the car isn't
           going to give the investigator or hearing officers any more information about her
           credibility.

(Transcript at 16:21-17:1.) Confronting this and UConn’s other revelations about how it assesses

credibility, the Court finally responded, “Oh, come on. I thought you were going to be serious

about this.… That’s not a serious answer, with all due respect.” (Transcript at 21:8-13.)

       Yet the position UConn took in the hearing was entirely consistent with the policies

announced and practiced by its Title IX Office and personnel. As published on its website and

promoted by its Title IX Coordinator, its policy is to “support [presupposed] victims” and

“believe [presumptive] survivors.” In Court, UConn’s counsel admitted that UConn proposed to

believe the complainant Jane Roe regardless of John Doe’s evidence and would defend this

position even in the face of legal challenge. That is exactly how the unfair process against John

Doe had played out and why legal representation was and is crucial to him at every step along

the way.

       No witnesses that Jane Doe alleged supported her case were ever eliminated by

Goepfrich. Although Jane Roe attended the hearing with her advisor, no other witnesses who

supported Jane Roe’s allegations were required to attend. Everything they said, including

hearsay, was accepted, but they were placed beyond John Doe’s ability to challenge.

       Predictably, the Hearing Board affirmed Goepfrich’s Judgment. John Doe was expelled

on the spot. The Hearing Board instructed John Doe, at approximately 6:00 p.m. on the night of

December 16, 2019, at a time when the campus was deserted for Christmas break, that he could

no longer even return to his dormitory to collect his belongings.


                                                  5
        Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 6 of 23



       John Doe’s second-level appeal was also denied, except for the commutation of his

expulsion to a two-year suspension, after which he was required to reapply to UConn. Even if

John Doe were to regain admission to UConn, he would still have to reapply to the business

school in which he is majoring. He was otherwise on course to graduate in 2020.

   B. Allen Law LLC’s Pro Bono Representation of John Doe

       A founding member of Families Advocating for Campus Equality (“FACE”), a national

organization started by the parents of unfairly expelled and falsely accused students from

universities and colleges across the country, referred Plaintiff to Allen Law LLC in early

September 2019. (Allen Aff., ¶ 12.) FACE indicated that Plaintiff and his family had limited

means but in dire need of representation after being accused of sexual misconduct at the

University of Connecticut. (Id.)

       Both of Plaintiff’s parents are CNA’s without financial resources other than their modest

paychecks. (Allen Aff., ¶ 14.) Allen Law LLC initially agreed to represent Plaintiff at a reduced

rate. (Id., ¶ 14.) Nevertheless, by November 2019, Plaintiff exhausted his and his family’s

financial resources to pay for legal services. (Id., ¶ 14.) Due to the seriousness of UConn’s

violations from the beginning of the representation, Attorney Allen had to prepare both the

record and his client for the eventual lawsuit filed in this Court on January 20, 2020. (Dk#1;

Affidavit of Attorney Michael Thad Allen (“Allen Aff.,” ¶¶ 16-20.) Attorney Allen also engaged

a paralegal to research the biases of University of Connecticut administrators. (Id., ¶ 34-35.)

       Attorney Allen’s legal services included drafting and sending demand letter a (a so-called

Gebser letter in the specialized parlance of Title IX litigation). (Id., ¶ 20.) This was sent to

UConn on December 10, 2019. (Id.) Attorney Allen sent Megan Buda, Director of UConn’s

Community Standards Office, President Thomas Katsouleas, and the UConn Board of Trustees a


                                                  6
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 7 of 23



letter requesting that UConn abide by its own policies, by the Constitution of the United States,

and other federal law. (Id.) Attorney Allen pointed out Goepfrich’s many abuses and breaches

of UConn policies and his violation of John Doe’s due process rights as well as the law of Title

IX. UConn’s General Counsel Nicole Gelston responded with little more than a form letter.

Attorney Gelston characterized Goepfrich’s abuses a process and constitutional violations as

mere disputes over “weighing” the facts. (Id.)

       After Plaintiff’s unfair expulsion on December 16, 2019, it was clear that, for purely

financial reasons, Plaintiff would have no further legal options, despite his strong claims arising

from his due process rights, his right to be free of discrimination on the basis of gender under

Title IX, and other claims. (Id., ¶ 14.) Therefore, on or around January 10, 2020, Plaintiff

entered into a new engagement with Allen Law LLC for pro bono representation on the

condition that Allen Law LLC would recover its reasonable fees at a rate of $450 an hour out of

any settlement or judgment. (Id, ¶ 15.) Had Plaintiff been unable to prevail, Allen Law LLC

assumed the entire risk. (Id.) Allen Law LLC would have recovered no compensation for the

legal services of Attorney Allen. (Id.)

   C. The Lawsuit against UConn Results in a Temporary Restraining Order under the
      Heightened Mandatory Injunction Standard; and the Court Enters the Consent
      Order Achieving the Significant Legal Aims of John Doe

       Fortunately, the above-captioned lawsuit quickly achieved significant goals for John Doe

in litigation. John Doe filed suit on January 20, 2020, the day before UConn’s spring 2020

semester. (Dk#1.) John Doe’s final, second-level appeal in UConn’s administrative proceedings

had been denied only six days before (January 14, 2020).

       John Doe alleged due process claims under the Fifth and Fourteenth Amendment to the

United States Constitution under 42 USC § 1983, violations of Title IX of the Education


                                                 7
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 8 of 23



Amendments of 1972, 20 USC § 1661 et seq., and claims sounding in common law breach of

contract. (Dk#1.) Simultaneously, John Doe filed his Emergency Motion for Temporary

Restraining Order and Preliminary Injunction with supporting papers. (Dk#2, 2-1, 2-2, 2-3, 2-4.)

Because of the confidential nature of the student disciplinary proceedings involved, which are

protected by, among other things, the Family Educational Rights and Privacy Act, 20 U.S.C.

§ 1232g; 34 CFR Part 99, John Doe also filed a Motion to Seal and a Motion to Proceed

Anonymously. (Dk#3, 4.)

       John Doe filed a First Amended Complaint January 23, 2020 to add parties capable of

implementing relief, as state actors, so that the Court could issue its Temporary Restraining

Order (“TRO”). (Dk#15). This Court entered the TRO that same day under the heightened

standard for mandatory injunctions requiring “a clear or substantial likelihood of success on the

merits in addition to the showing of irreparable harm.” (Dk#18 at 2 (quoting North American

Soccer League, LLC v. United States Soccer Federation, Inc., 883 F.3d 32, 37 (2d Cir. 2018).)

       Shortly after the TRO entered, Defendants quickly approached Attorney Allen to

negotiate a resolution. UConn offered for the first time to change its procedures and provide

significant safeguards for fair process. The result was Defendants’ Amended Motion for

Consent Order filed on February 10, 2020, with Plaintiff’s consent, which the Court granted.

(Dk#29, 30.)

       The Consent Order achieved substantial goals of Plaintiff’s litigation:

       1) John Doe’s two-year suspension was vacated. Notice placed in his transcript related

           to the original administrative hearing (Hearing Board) was removed from his

           transcript. (Dk#30, ¶ 3.)




                                                 8
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 9 of 23



       2) Defendants agreed to hold a new hearing in a fair and impartial manner, with new

           hearing officers. (Id., ¶¶ 4, 6 and Exhibit A, ¶ 2.)

       3) The new hearing shall be de novo; the hearing will not be held under the extremely

           restrictive standard of review set by UConn’s unconstitutional policy. (Id., ¶ 7.)

       4) Defendants agreed to permit all witnesses proposed by John Doe to provide testimony

           during the hearing, and agreed to permit all adverse witnesses, including the student

           conduct investigator, Defendant Brian Goepfrich, to be subjected to questions. (Id.,

           ¶¶ 9, 10.)

       5) Should John Doe be found responsible, he shall be entitled to reimbursement of

           tuition for spring semester 2020. (Id., ¶ 13.)

Defendants made further concessions to John Doe’s litigation goals in an attached Exhibit A to

the Consent Order, which was to be shared with the new hearing officers. These included:

       1) An instruction on the assessment of credibility:

        Relevant evidence of a witness' and/or party's credibility or lack of credibility
        should be considered as a whole over the course of all events presented to the
        hearing panel and based on all information about the witness and/or party
        presented during the hearing.

        (Dk#30, Ex. A, ¶ 3.)

       2) An instruction on de novo review, including an instruction not to defer to any

           assessments of credibility made, or any findings and conclusions reached, by the

           student conduct investigator Defendant Brian Goepfrich. (Id., ¶ 6.)

       3) An instruction that the panel shall not decline any questions to the witnesses unless

           they are deemed unduly inflammatory or entirely irrelevant to the issue before them,

           in which case the hearing panel must state for the record its reasons for excluding the

           question. (Id., ¶ 8.)

                                                 9
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 10 of 23



       4) The requirement that the hearing panel provide the rationale for its decisions and

           sanction (if any).

With this Exhibit A, the Consent Order provided significant protections for due process rights

that John Doe did not and could not enjoy before suing UConn.

       By requiring an unbiased decision maker under a de novo review standard, the Consent

Order granted significant protection against the Title IX violations alleged in John Doe’s

Complaint as well as remedy for his breach of contract claims.

       In achieving this result, all of John Doe’s claims were intertwined. For example, the

Court considered evidence of UConn’s failure to abide by its own policies and rules in

establishing the likelihood of success on the merits of the due process violations, where UConn

denied John Doe the right to submit statements from witnesses on his behalf as expressly

promised by UConn’s Student Code. (See supra.)

       Finally, the Consent Order provides:

         The University acknowledges that by virtue of this Consent Order the Plaintiff
         asserts that he is a "prevailing party" pursuant to Section 42 U.S.C. § 1988(b).
         The University takes no position and will defer to this Court's judgment on that
         issue. The University reserves the right to object to the amount and
         reasonableness of any application for attorney's fee made to this Court by the
         plaintiff. The University also reserves the right to appeal from any decision by
         this Court regarding the amount and reasonableness of attorney's fees.

(Dk#30, ¶ 14.)

 II.   LEGAL SERVICES RENDERED TO JOHN DOE

       As set forth in the Affidavit of Michael Thad Allen, legal services rendered to John Doe

may be divided into four phases: 1) the first underlying administrative process; 2) preparation of

the lawsuit and its eventual settlement; 3) John Doe’s petition for reasonable attorney fees and

costs; 4) John Doe’s representation on rehearing. (Allen Aff., ¶¶ 16-39.)


                                                10
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 11 of 23



        The first phase in which Attorney Allen presented John Doe in the underlying

administrative process began on or around September 28, 2019 and concluded with UConn’s

denial of his appeal and commutation of his sanction on or around January 14, 2020. (Allen

Aff., ¶¶ 16-23.) This involved 74.6 hours of billable attorney time, documented in the

contemporaneous business records of Allen Law LLC submitted to this court as Exhibit 2 to the

Allen Affidavit. (Allen Aff., ¶ 23; Ex. 2 at 1-6.) Attorney Allen has also provided timesheets

separating the individual phases of litigation. (Id., Ex. 2 at 7-12.)

        The reasonable market rate for an attorney of comparable experience to Attorney Allen in

a case like this, as attested to by the Affidavit of Attorney Tara Knight, the Affidavit of Attorney

Avery Friedman, and the Affidavit of Attorney Andrew Feinstein, is at least $450 an hour.

(Attorney Friedman Affidavit, ¶ 26: Attorney Feinstein Affidavit, ¶ 10, Attorney Knight

Affidavit, ¶ 15.) These attorneys have accumulated over a century of legal experience at the

highest level of practice, including billing practices. (Id.)

        Therefore, the total value of compensable legal services at $450 an hour, as documented

by the business records of Allen Law LLC, is

                                                                  $33,570.00.

        The second phase overlapped with the first phase when it became evident that UConn’s

unfair process would deprive John Doe of his education. Attorney Allen began preparing a

complaint and supporting papers against UConn on or around January 6, 2020. (Allen Aff.,

¶¶ 24-31.) Phase 2 concluded with the negotiation of the Consent Order, which achieved

substantial goals of Plaintiff’s litigation. (Id., ¶ 30.)




                                                    11
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 12 of 23



        This involved 76.7 hours of billable attorney time, as documented in the

contemporaneous business records of Allen Law LLC submitted to this court as Exhibit 2 to

Allen Affidavit. (Allen Aff., ¶ 31; Ex. 2 at 9.)

        At the reasonable rate of $450 an hour, the total value of these compensable legal

services is

                                                                  $34,415.00

        The third phase began with preparation for the fee petition, affidavits and other papers in

its support. Attorney Allen began the fee petition on or around February 13, 2020 and continued

through the filing of this petition. (Allen Aff., ¶¶ 32-34, Ex. 2 at 11.) This involved 15.3 hours

of work. (Id., ¶ 34.) It is expected that additional attorney time must be dedicated to this phase

of the representation in anticipation of Defendants’ opposition to this Petition.

        At the reasonable rate of $450 an hour, the total value of these compensable legal

services is

                                                                   $6,885.00

        The fourth phase began with Plaintiff’s preparations for rehearing. (Allen Aff., ¶¶ 35-39,

Ex. 1 at 12.) This began on or around February 10, 2020 and involved preparations leading up to

a scheduled rehearing on March 4, 2020. (Id.) and was continued until March 12, 2020 given

the number of witnesses involved. This phase has not yet concluded. This has involved 32.8

hours of work to date. (Id., Ex. 1 at 12.) Further work will be incurred through the conclusion

of the hearing currently scheduled for March 12, 2020.

        At the reasonable rate of $450 an hour, the total value of these compensable legal

services is

                                                                  $14,760.00

                                                   12
          Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 13 of 23



III.      COSTS

          In the representation of John Doe, Allen Law LLC and Plaintiff incurred the following

compensable costs and expenses. On or around November 25, 2019, Allen Law LLC engaged

the services of paralegal Martin Maldonado who is an expert in and specialized in the research of

institutions of higher education in the area of Title IX and other university misconduct

proceedings. (Allen Aff., ¶ 40.) Mr. Maldonado is employed by several leading attorneys with a

specialized, national practice in this area. (Id.)

          Mr. Maldonado completed 16.2 hours of work during this phase of plaintiff’s

representation, and he charges $100 an hour for the services. (Id., ¶ 41, Ex. 3 at 1.) As

documented by Mr. Maldonado’s timesheet for the week of November 25, 2019, his services

amount to

                                                                                    $1,650.00

          During Phase 4, Mr. Maldonado completed an additional 5.5 hours of research at the rate

of $100 per hour. (Id., ¶ 41, Ex. 3 at 2.) As documented by Mr. Maldonado’s timesheet for the

week of February 14, 2020, these services amounted to

                                                                                      $550.00

          Plaintiff’s total expenses are therefore

          TOTAL                                                                     $3021.61

IV.       ARGUMENT

       A. Plaintiff Is Entitled to Reasonable Attorney’s Fees and Costs as Prevailing Party

          Section 1988 “provides an incentive to individuals to act as ‘private attorneys general,’

playing a significant role in the enforcement of important congressional policies.” Dowdell v.

Apopka, 698 F.2d 1181, 1189 (11th Cir. 1983) (quoting S.Rep. No. 1011 at 3, 94th Cong., 2d


                                                     13
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 14 of 23



Sess. (1976), reprinted in [1976] U.S. Code Cong. & Ad. News 5908, 5910). Plaintiff is entitled

to attorneys’ fees under 42 USC § 1988(b) as the “prevailing party”:

         In any action or proceeding to enforce a provision of sections 1981, 1981a, 1982,
         1983, 1985, and 1986 of this title, title IX of Public Law 92–318 [20 U.S.C. 1681
         et seq.], … the court, in its discretion, may allow the prevailing party, other than
         the United States, a reasonable attorney’s fee as part of the costs ...

(Emph. added.) “As the statutory language makes clear, a threshold determination for the court

is whether the [plaintiff] is a ‘prevailing party.’” Chabad Lubavitch of Litchfield County, Inc. v.

Borough of Litchfield, No. 3:09-CV-1419, 2018 U.S. Dist. LEXIS 86432, at *9 (D. Conn. May

23, 2018) (finding plaintiff was a “prevailing party” even upon partial success in the action).

       “The question of whether a plaintiff is a ‘prevailing party’ within the meaning of the fee-

shifting statutes is a threshold question that is separate from the question of the degree to which

the plaintiff prevailed.” LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 757 (2d Cir. 1998). “To

be considered a prevailing party … [i]t is sufficient that plaintiff succeed on any significant issue

in litigation which achieves some of the benefit the parties sought in bringing suit.” Scelsa v.

City University of New York, 827 F. Sup. 1073, 1075 (S.D.N.Y. 1993) (citing Hensley v.

Eckerhart, 461 U.S. 424, 433, 76 L. Ed. 2d 40, 50, 103 S. Ct. 1933 (1983)).

       A Consent Order that achieves substantial legal relief for the Plaintiff, satisfies the

§ 1988(b) standard. See e.g., Slomovitz v. Enclave at Fairways Homeowners Assn., Civil Action

No. 18-16910 (FLW) (TJB), 2019 U.S. Dist. LEXIS 188077, at *6-7 (D.N.J. Oct. 30, 2019)

(collecting cases for principle that Consent Orders create “material alteration of the legal

relationship of the parties” necessary to permit award of fees under 1988(b)). All that is required

is that Plaintiff “must be able to point to a resolution of the dispute which changes the legal

relationship between [him] and the defendant.” Texas Teachers, 489 U.S. at 792, 103 L. Ed. 2d

at 877. "[T]he burden is on the losing party to show that the settlement agreement clearly
                                                 14
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 15 of 23



waived" the right to attorney’s fees. El Club Del Barrio, Inc. v. United Community Corps., 735

F.2d 98, 99 (3d Cir. 1984).

       Establishing Plaintiff is the prevailing party is easily shown here. Without limitation, the

Consent Order vacated Plaintiff’s biased hearing and promised a new, unbiased hearing, new

hearing officers, the ability to present all of witnesses, the ability to question the witnesses

against him, a new standard of review owing no deference to the biased Judgment of Defendant

Brian Goepfrich, and a strong instruction on credibility assessment, among other benefits.

       As the Consent Order sets forth, UConn does not contest that Plaintiff is the “prevailing

party,” reserving only the right to challenge the amount and reasonableness of fees and cost.

(Dk#30, ¶ 14.)

       The Court should hold that Plaintiff is the “prevailing party” for purposes of § 1988.

   B. Plaintiff’s Reasonable Fees for Representing John Doe in Administrative Hearings
      at UConn Are Compensable

       The Supreme Court has held that mandatory administrative proceedings fall within the

category of fees compensable under § 1988(b). See New York Gaslight Club, Inc. v. Carey, 447

U.S. 54, 71, 64 L. Ed. 2d 723, 100 S. Ct. 2024 (1980) (concluding that Title VII prevailing party

is entitled to recover attorneys' fees incurred from administrative proceedings because such

proceedings are mandated by Title VII). See also Tsombanidis v. W. Haven Fire Dep't, 352 F.3d

565, 581 (2d Cir. 2003) (“Section 1988 permits attorney's fees for time spent on administrative

proceedings to enforce the [claim] prior to the litigation”).

       “To obtain the fees, the administrative proceeding must be useful and of a type ordinarily

necessary to secure the final result obtained from the litigation.… In contrast, if the plaintiff

‘could go straight to court’ to assert his rights, administrative proceedings ‘do not have the same



                                                  15
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 16 of 23



integral function.’” Chabad Lubavitch, 2018 U.S. Dist. LEXIS 86432, at *22-*23 (quoting

Webb v. Bd. of Educ. of Dyer Cty., 471 U.S. 234, 241, 105 S. Ct. 1923, 85 L. Ed. 2d 233 (1985)).

       Here, Defendants’ underlying Title IX hearing process was mandated by Connecticut and

Federal Statute and implementing regulations. Conn. Gen. Stat. 10-55m-q; 20 USC § 1092(f)

(“Clery Act”); 34 CFR 668.46; 28 USC § 1681, et seq. (“Title IX”); 34 CFR 106.1-106.71. The

final result John Doe sought was the same that he sought to obtain through litigation: a fair

chance to defend himself against accusations of sexual misconduct and a fair decision in

compliance with his civil rights and constitutional due process protections.

       The Court should therefore award Attorney Allen’s reasonable fees for his representation

of John Doe in the administrative proceedings at UConn.

   C. Attorney Allen’s Fee Is Reasonable and Should Be Paid at the Market Rate of $450
      Per Hour

       “In order to determine reasonable attorney fees pursuant to section 1988, a court must

calculate a ‘lodestar figure,’ which is calculated by multiplying a reasonable hourly rate by the

number of hours reasonably expended on a case.” Chabad Lubavitch, 2018 U.S. Dist. LEXIS

86432, at *25 (quoting Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552, 130 S. Ct. 1662, 176

L. Ed. 2d 494 (2010) ("[A] 'reasonable' fee is a fee that is sufficient to induce a capable attorney

to undertake the representation of a meritorious civil rights case. . . . [T]he lodestar method

yields a fee that is presumptively sufficient to achieve this objective").)

       Relevant considerations include:

         (1) the time and labor required;

         (2) the novelty and difficulty of the questions;

         (3) the level of skill required to perform the legal service properly;

         (4) the preclusion of employment by the attorney due to acceptance of the case;

                                                  16
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 17 of 23



         (5) the attorney's customary hourly rate;

         (6) whether the fee is fixed or contingent;

         (7) the time limitations imposed by the client or the circumstances;

         (8) the amount involved in the case and the results obtained;

         (9) the experience, reputation, and ability of the attorney[];

         (10) the 'undesirability' of the case;

         (11) the nature and length of the professional relationship with the client; and

         (12) awards in similar cases.

Arbor Hill Concerned Citizens Neighborhood Ass'n v. Cty. of Albany, 522 F.3d 182, 186 n.3 (2d

Cir. 2008) (citing Johnson v. Georgia Highway Exp., Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)).

       Plaintiff submits the Affidavits of Attorney Tara Knight (“Knight Affidavit”), Avery

Friedman (“Friedman Affidavit”), and Andrew Feinstein (“Feinstein Affidavit”) in support of his

Petition. Each of these attorneys attests to both the novelty and difficulty of Title IX and

constitutional litigation against colleges and universities as well as the unique skill, experience,

and reputation of Attorney Allen in this area of the law. (Friedman affidavit, ¶¶ 11-12; Feinstein

Aff., ¶¶ 7-9, Knight Affidavit, ¶ 3.) This are of law is both rapidly developing and growing in

demand. (Id.)

       Attorney Allen also attests in his Affidavit (“Allen Aff.”), that he took Plaintiff’s case on

a pro bono/fee-shifter contingency basis, and his firm assumed the entire financial risk after

November 2019 on the condition that Allen Law LLC would recover a reasonable rate of $450

an hour out of any settlement or judgment. (Allen Aff., ¶ 15.) Had Plaintiff been unable to

prevail, Allen Law LLC would have taken nothing for Attorney Allen’s legal services. (Id.)

       The Plaintiff's limited ability to pay is one factor in calculating an attorney's fees award.

Durrett v. Jenkins Brickyard, Inc., 678 F.2d 911, 917 (11th Cir. 1982). Because cases such as
                                                  17
        Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 18 of 23



Plaintiff’s rarely result in large damage awards, the fee shifter under §1988 is the only incentive

to induce talented attorneys to represent clients such as Plaintiff. (Allen Aff., ¶ 15.) Valley

Housing Ltd. P’ship v. City of Derby, Docket No. 3:06CV1319 (TLM), 2012 U.S. Dist. LEXIS

45246, at *7 (D. Conn. Mar. 30, 2012) (“A ‘reasonable’ fee is a fee that is sufficient to induce a

capable attorney to undertake the representation of a meritorious civil rights case”).

        Attorney Allen also states that $450 per hour is his usual rate in cases such as Plaintiff’s.

(Allen Aff., ¶ 15.) UConn’s rush to expel John Doe imposed strict time constraints. Although

he was expelled on December 16, 2019 and ordered to depart campus immediately after his first-

level appeal, Plaintiff had to wait until one week before the beginning of classes in the 2020

spring semester for UConn to hand down his final appeal. In order to get Plaintiff back to class

and protect his degree, Attorney Allen was compelled to generate Plaintiff’s motion papers to

file for a Temporary Restraining Order without waiting for the final appeal decision. (Allen Aff.,

¶ 24-31.)

        The total value to Plaintiff of this case cannot be reduced to a monetary figure. Plaintiff’s

education is on the line, which UConn sought to terminate by violating his constitutional rights

to due process. Moreover, the potential harm to Plaintiff’s reputation would have been indelible

and lifelong.

        The results obtained speak for themselves: Plaintiff’s expulsion was vacated, and the

Consent Order entitles him to a new campus hearing with strong protections for due process and

instructions for the fair evaluation of evidence. The attention this case has gained in national

media also demonstrated the public interest in the case. 1


1
 Robbie Soave, Judge Upbraids UConn for Unfair Investigation, Reason, February 6, 2020, avail. at
https://reason.com/2020/02/06/uconn-due-process-title-ix-unfair-sexual-misconduct/; Alleged sexual assault case at
UConn puts school’s enforcement of sexual misconduct rules on trial, Hartford Courant, January 25, 2020, avail. at
https://www.courant.com/news/connecticut/hc-news-uconn-sex-misconduct-20200124-20200125-
                                                        18
        Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 19 of 23



         Attorneys Knight, Friedman, and Feinstein also attest to the reputation, experience, and

ability of Attorney Allen, who is uniquely qualified for litigation in higher education. (Knight

Affidavit, ¶¶ 9-14; Friedman Affidavit, ¶¶ 22-25; Feinstein Affidavit, ¶ 8.) Attorney Allen

graduated from Yale Law School in 2010 after teaching as a tenured professor of history at the

Georgia Institute of Technology in Atlanta, Georgia. (Id.; Allen Aff., ¶ 9.) After law school he

worked for the Honorable Ralph Gants, currently the Chief Justice of the highest court of

Massachusetts, the Supreme Judicial Court. (Id., ¶ 5.) Attorney Allen brings to his

representation of Plaintiff a knowledge of the internal workings of universities and their

administration as well as expertise in higher education. (Id., ¶ 9.)

         As to “undesirability,” "Civil rights attorneys face hardships in their communities

because of their desire to help the civil rights litigant…. Oftentimes his decision to help

eradicate discrimination is not pleasantly received by the community or his contemporaries. This

can have an economic impact on his practice which can be considered by the Court." Durrett v.

Jenkins Brickyard, Inc., 678 F.2d 911, 917 n.6. (11th Cir. 1982) (quoting Johnson v. Ga.

Highway Express, Inc., 488 F.2d 714, 719 (5th Cir. 1974).

         Finally, the last factor is awards in similar cases. Plaintiff’s counsel has been unable to

identify cases in this District Court in which clients represented in student misconduct

proceedings and litigation against universities resulted in fee petitions for Title IX or Due

Process violations. However, Attorney Andrew Feinstein states that based upon his 30 years of

private practice as an education-rights attorney in Connecticut, the prevailing rate charged by


p4pt3k4rsre6dl22jw25yuwgaa-story.html; When a judge tells you twice in one week that you are violating students’
constitutional rights, it may be time to listen, Foundation for Individual Rights in Education, January 24, 2020, avail.
at https://www.thefire.org/when-a-judge-tells-you-twice-in-one-week-that-you-are-violating-students-constitutional-
rights-it-may-be-time-to-listen/; Judge Rules for Male Student in UConn Misconduct Probe, US News and World
Report, January 25, 2020, avail. at https://www.usnews.com/news/best-states/connecticut/articles/2020-01-25/judge-
rules-for-male-student-in-uconn-misconduct-probe.
                                                          19
        Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 20 of 23



Connecticut law firms for litigation such as Plaintiff’s case from 2015-2020 “is not less than

$450 per hour.” (Feinstein Aff., ¶ 11.) Attorney Avery Friedman, who has a national practice in

the defense of civil rights, including Title IX and constitutional violations perpetrated by colleges

and universities, states that Attorney Allen should be compensated in the range of $475 to $550.

(Friedman Aff., ¶ 26.) Attorney Tara Knight, a trial attorney who has 30 years’ experience

representing criminal defendants as well as students at Yale University, University of New

Haven, and Quinnipiac University, states that an attorney of Attorney Allen’s experience and

skill should be compensated at market rates of not less than $450-$550 per hour. (Knight

Affidavit, ¶ 15.)

        Given the unique nature of Attorney Allen’s skills as a former tenured professor who

brings to higher education law his familiarity with internal university administration and

operations as well as the experience of a litigator, the Court should award reasonable fees at a

market rate of not less than $450 per hour. Compare Conn. State Dep't of Soc. Servs. v.

Thompson, 289 F. Supp. 2d 198, 205 (D. Conn. 2003), underlying judgment rev’d on other

grounds, (2d Cir. 2008) (finding “plaintiffs' attorneys' specialized expertise in this arena was

essential to the effective handling of the case” in adjusting upwards, up to $375 per hour in 2003

dollars, despite statutorily capped fees under 28 U.S.C.S. § 2412 of the Equal Access to Justice

Act).

        As noted by Attorney Friedman, who supports Plaintiff’s petition with his Affidavit, the

6th Circuit has upheld fee awards of over $795 per hour in civil rights cases. Barrow v. City of

Cleveland, No. 1:16 CV 923, 2018 U.S. Dist. LEXIS 105912, at *6 (N.D. Ohio June 25, 2018),

aff’d, (6th Cir. 2019). Comparable rates have been approved in the District of Connecticut. In

re Priceline.com, Inc., No. 3:00-CV-1884, 2007 U.S. Dist. LEXIS 52538, at *15 (D. Conn. July

                                                 20
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 21 of 23



19, 2007) (awarding fees based on calculations of up to $770 per hour in 2007 dollars). See also

Messier v. Southbury Training Sch., No. 3:94-CV-1706, 2015 U.S. Dist. LEXIS 39143, at *18

(D. Conn. Mar. 27, 2015) (denying defendant school’s objections to 2015 market rates and

approving rates over protracted litigation of due process claim of up to $500 per hour for

attorneys and up to $200 per hour for paralegals); Varlesi v. Wayne State Univ., No. 10-14793,

2013 U.S. Dist. LEXIS 200154, at *7 (E.D.Mich. Aug. 14, 2013), R&R adopted, 2013 U.S. Dist.

LEXIS 42571 (E.D.Mich. 2013) ($400.00 per hour was “reasonable attorney fee” in 2013 rates

against university).

   D. Plaintiff’s Expenses and Costs

       “Under normal circumstances, a plaintiff who prevails on a 42 U.S.C. § 1983 claim is

entitled to recover costs.” Stanczyk v. City of N.Y., 752 F.3d 273, 280 (2d Cir. 2014). Further,

awards of such expenses are not limited by the standards used to evaluate expenses under 28

U.S.C. § 1920 or Federal Rule of Civil Procedure 54(d). “Courts routinely award costs in excess

to those enumerated in section 1920, pursuant to section 1988. Chabad Lubavitch, 2018 U.S.

Dist. LEXIS 86432 at *40 (citing Kuzma v. I.R.S., 821 F.2d 930, 933-34 (2d Cir. 1987)

("Identifiable, out-of-pocket disbursements for items such as photocopying, travel, and telephone

costs are generally taxable under § 1988 . . . ."); Tolnay v. Wearing, No. 3:02-cv-1514, 2007 U.S.

Dist. LEXIS 79453, 2007 WL 3171284, at *1 (D. Conn. Oct. 25, 2007) (same)).

       The expenses incurred in this case and sought pursuant to §1988(b) total

                                                                                  $3,021.61

(Allen Aff., ¶¶ 40-42, Ex. 3.) The largest portion of Plaintiff’s costs and expenses as for services

of a paralegal specialized in Title IX and campus misconduct research and investigations. (Id.,

¶¶ 40-42.) Plaintiff incurred cost for 16.2 hours of paralegal services at the reasonable market


                                                21
       Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 22 of 23



rate of $100 per hour in Phase 1 of this case. (Allen Aff., ¶¶ 41, Ex. 3 at 1.) And Plaintiff

incurred an additional 5.5 hours of paralegal services in Phase 4 of this case. (Allen Aff., ¶ 42,

Ex. 3 at 2.) See Messier v. Southbury Training Sch., No. 3:94-CV-1706, 2015 U.S. Dist. LEXIS

39143, at *18 (D. Conn. Mar. 27, 2015) (approving paralegal market rates of up to $200 an

hour); Conn. State Dep't of Soc. Servs. v. Thompson, 289 F. Supp. 2d 198, 206 (D. Conn. 2003)

(holding “experienced or specialized paralegals can command well over $ 100 per hour” in 2003

dollars). Mr. Maldonado’s paralegal fees of $100 per hour are also supported in the Feinstein

Affidavit, Friedman Affidavit, and Knight Affidavit. (Friedman Affidavit, ¶ 27; Attorney

Feinstein Affidavit, ¶ 12, Attorney Knight Affidavit, ¶ 16.)

 V.    CONCLUSION

       For the foregoing reasons, the Court should order Defendant University of Connecticut

and the individual defendants to pay Plaintiff’s reasonable attorney fees and costs in the full

amount of Plaintiff’s Petition:

       Phase 1 Fees                                                              $33,570.00

       Phase 2 Fees                                                              $34,515.00

       Phase 3 Fees                                                               $6,885.00

       Phase 4 Fees                                                              $14,760.00

       Costs and Expenses                                                         $3,021.61

       TOTAL                                                                     $92,751.61




                                                 22
      Case 3:20-cv-00092-MPS Document 35-1 Filed 03/06/20 Page 23 of 23



                                                   Respectfully submitted,

                                                   /s/ Michael Thad Allen
                                                   Michael Thad Allen, Esq. (ct29813)
                                                   ALLEN LAW, LLC
                                                   PO Box 404
                                                   Quaker Hill, CT 06375
                                                   (860) 772-4738
                                                   m.allen@allen-lawfirm.com

                                                   for PLAINTIFF

                                 CERTIFICATE OF SERVICE

I hereby certify that on the date specified in the caption of this document, I electronically filed
the foregoing with the Clerk of Court, to be served on all parties of record via the CM/ECF
system and by email on the following parties:

Attorney Nicole Gelston
General Counsel
University of Connecticut
Office of the General Counsel
343 Mansfield Road, Unit 1177
Storrs, CT 06269-1177

Mary Lenehan
Assistant Attorney General
Office of the Attorney General
165 Capitol Avenue
Hartford, CT 06106
Attorney.General@ct.gov
                                                   /s/Michael Thad Allen
                                                   Michael Thad Allen




                                                23
